 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BILGEHAN BAKIRCI,                              CASE NO. C19-0380JLR

11                                Plaintiff,               SCHEDULING ORDER
                   v.
12
            THE PRUDENTIAL INSURANCE
13
            COMPANY OF AMERICA,
14
                                  Defendant.
15
            Before the court is the parties’ joint status report and discovery plan. (JSR (Dkt.
16
     # 12).) This case involves a dispute over Plaintiff Bilgehan Bakirci’s eligibility for
17
     long-term disability benefits under an employee welfare plan governed by the Employee
18
     Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. (JSR at 1.) The
19
     parties state that this case will be decided on the record. (Id. at 1.) The court agrees that
20
     the “appropriate procedure to resolve this dispute is through a bench trial on an
21
     administrative record.” Sammons v. Regence Bluecross Blueshield of Or.,
22


     ORDER - 1
 1   No. 3:15-CV-01703-SI, 2016 WL 1171019, at *2 (D. Or. Mar. 23, 2016), aff’d, 739 F.

 2   App’x 385 (9th Cir. 2018); see also Kearney v. Standard Ins. Co., 175 F.3d 1084, 1095

 3   (9th Cir. 1999) (“[T]he district court may try the case on the record that the administrator

 4   had before it.”). Accordingly, based on the representations of the parties regarding when

 5   they will be ready to exchange summary judgment or trial briefs (see JSR at 4), the court

 6   sets the following schedule:

 7          1. The parties’ initial briefs are due on January 21, 2020;

 8          2. The parties’ responsive briefs are due on February 20, 2020;

 9          3. The parties’ reply briefs, if any, are due on March 6, 2020.

10          The parties shall support their arguments with appropriate pin citations to the

11   administrative record and relevant legal authorities.

12          Dated this 27th day of June, 2019.

13

14                                                     A
                                                       JAMES L. ROBART
15
                                                       United States District Judge
16

17

18

19

20

21

22


     ORDER - 2
